DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, disclosed as applicant’s “first embodiment,” corresponding to figs. 1 - 6 and claims 1 - 2 and 13, in the reply filed on 11/2/2021 is acknowledged.
Claims 3 - 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021. Claims 1 - 2 and 13 have been examined.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 - 2 and 13 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 is indefinite because there is insufficient antecedent basis for “the reflected acoustic waves from a sample gate as a Doppler measurement target which have been detected by the acoustic wave detection unit” in lines 9 - 11. The reflected acoustic waves have not been set forth as being “from a sample gate as a Doppler measurement target which have been detected by the acoustic wave detection unit.” Moreover, the prepositional phrase “from a sample gate as a Doppler measurement target which have been detected by the acoustic wave detection unit” is grammatically incorrect and appears to contain logical errors. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, any processor configured to generate a Doppler signal based on acoustic waves reflected from a sample gate will be interpreted as meeting the limitation.
Claim 2 is indefinite because it is unclear what is meant by “a position that is at a distance equal to or greater than a length of one detection element in an orientation direction.” It is unclear how a position may be “at a distance,” rather than at a location or position, etc., since distance is a relative description. It is unclear what the distance is a distance to or from. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 - 2 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 is interpreted as being directed to or encompassing a human organism because the claim positively recites that a tip portion of the insert is in an active state of being inserted into a subject (line 2), thereby requiring the subject as a component of the claimed apparatus. To overcome this rejection, examiner suggests amending the claim to clarify that the tip portion is “configured to be” inserted into the subject.
Claim 13 is interpreted as being directed to or encompassing a human organism because the claim positively recites “a needle that is inserted into the subject” (line 2), thereby requiring the subject as a component of the claimed apparatus. To overcome this rejection, examiner suggests amending the claim to clarify that the needle is “configured to be” inserted into the subject.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 - 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (WO 2014/109148) in view of Yoshiara et al. (US 2013/0096430). Note that for the purposes of examination, US 2015/0297092, of record, will be cited as a convenient English translation of WO 2014/109148.
Regarding claim 1, Irisawa shows a photoacoustic image generation apparatus (abstract) comprising:
an insert (puncture needle 15, [0075] and figs. 1 - 2) comprising a tip portion configured to be inserted into a subject (“a tip portion is inserted into a subject,” [0075]) and which includes a light guide member (“light guide member 152 that guides light emitted from the laser unit 13 to the vicinity of the opening of the puncture needle,” [0076] and fig. 2) that guides light to the tip portion and a photoacoustic wave generation portion that absorbs the light guided by the light guide member and generates photoacoustic waves (“photoacoustic wave generating portion that absorbs light and generates photoacoustic waves,” [0077]) and
an acoustic wave detection unit that detects the photoacoustic waves generated from the photoacoustic wave generation portion and detects reflected acoustic waves reflected by transmission of acoustic waves to the subject (“probe 11 not only detects the photoacoustic waves but also transmits acoustic waves (ultrasonic waves) to the subject and receives reflected acoustic waves (reflected ultrasonic waves) of the transmitted ultrasonic waves,” [0078] and fig. 1); and 
a processor configured to generate a photoacoustic image on the basis of the photoacoustic waves detected by the acoustic wave detection unit (“photoacoustic image generating part 25 generates a photoacoustic image … on the basis of the detection signals of the photoacoustic waves that are detected by the probe 11,” [0081] and fig. 1).
Irisawa further shows detecting a position of the tip portion of the insert on the basis of the photoacoustic image (“confirm the position of the insertion object in a photoacoustic image,” abstract). 
Irisawa fails to show that the processor is configured to generate a Doppler signal based on acoustic waves reflected from a sample gate. In addition, although Irisawa shows detecting a position of the tip portion of the insert on the basis of the photoacoustic image, Irisawa’s step of detecting the position of the tip portion of the insert appears to be a step performed by a user of the system, rather than by a processor (“visually confirm the position of the tip,” [0147]; “observing the photoacoustic image to confirm the position of the tip portion of the needle,” [0162]). Irisawa is therefore not deemed to be specific to the processor being configured to detect the position of the tip portion of the insert. In addition, Irisawa fails to show a controller configured to set the sample gate at a position which is a predetermined distance away from the position of the tip portion of the insert detected by the processor and set the sample gate, following movement of the tip portion of the insert, in a state in which the distance is maintained.
(“Doppler-mode processor 21 … generates Doppler data,” [0034] and element 21 of fig. 1) configured to generate a Doppler signal based on acoustic waves reflected from a sample gate (“local scanning region R2,” [0047] and R2 in figs. 3 - 8 and 10 - 13). Yoshiara also teaches a processor configured to detect a position of a tip portion of an insert (“detector 4 may detect the position at the leading end of the puncture needle by performing image processing …,” [0045] and element 4 of fig. 1). Yoshiara also teaches a controller (“scanning region determination unit 11,” [0023], element 11 of fig. 1) configured to set the sample gate at a position which is a predetermined distance away from the position of the tip portion of the insert detected by the processor and set the sample gate, following movement of the tip portion of the insert, in a state in which the distance is maintained (“scanning surface is set so as to include a predicted reachable position 100b at the leading end 100a of the puncture needle 100 … scanning region determination unit 11 determines a position, which is located on the predicted course 100c and is away from the current position of the leading end 100a by a predetermined distance, as the predicted reachable position 100c,” [0048] and fig. 4; “the scanning region determination unit 11 changes the position of the local scanning region in conjunction with the movement of the leading end of the puncture needle 100,” [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Irisawa to include a processor configured to generate a Doppler signal based on acoustic waves reflected ([0034]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Irisawa to have the processor be configured to detect the position of the tip portion of the insert, as well as to include a controller configured to set the sample gate at a position which is a predetermined distance away from the position of the tip portion of the insert detected by the processor and set the sample gate, following movement of the tip portion of the insert, in a state in which the distance is maintained, as taught by Yoshiara, in order to cause the scanning region to follow the position of the tip portion of the insert, as suggested by Yoshiara ([0049]). 
The combined invention of Irisawa and Yoshiara is interpreted as meeting the limitations of the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 2, the combined invention of Irisawa and Yoshiara discloses the claimed invention substantially as noted above. Irisawa further shows that a plurality of detection elements that detect the reflected acoustic waves and the photoacoustic waves are arranged in the acoustic wave detection unit (“probe 11 is acoustic wave detecting part and includes, for example, a plurality of ultrasonic vibrators that are arranged one-dimensionally,” [0078]). Further, in the combined invention of Irisawa and Yoshiara, the controller (Yoshiara: “scanning region determination unit 11,” [0023], element 11 of fig. 1; [0048] - [0049]) sets the sample gate at a position that is at a distance equal to or greater than a length of one detection element in an orientation direction at least because (1) the position of the sample gate is necessarily “at a distance” from some unspecified object, wherein the distance is “equal to or greater than a length of one detection element in an orientation direction” (i.e., since the claimed “distance” is not specified relative to any reference point); and (2) the claim has not defined the term “an orientation direction,” such that any direction is interpreted as the claimed direction. The configuration of the controller in the combined invention of Irisawa and Yoshiara therefore meets the claim.
The combined invention of Irisawa and Yoshiara is interpreted as meeting the limitations of the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 13, the combined invention of Irisawa and Yoshiara discloses the claimed invention substantially as noted above. Irisawa further shows that the insert is a needle configured to be inserted into the subject (puncture needle 15, [0075] and figs. 1 - 2; a tip portion is inserted into a subject,” [0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793